Citation Nr: 1422552	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to May 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran submitted a notice of disagreement in April 2008, a statement of the case was issued in November 2009, and the Veteran filed a VA Form 9 in January 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2010 by the undersigned Veterans Law Judge. 

In May 2011, the Board reopened the Veteran's claim and remanded it for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depression.  The Veteran's asserted stressor was a sexual assault during military service.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran was afforded a VA examination in October 2009, at which time the Veteran did not receive an Axis I diagnosis of PTSD.  After examination, the Veteran was diagnosed with alcohol dependence, in partial remission, polysubstance use, by history and record review, and anxiety disorder, not otherwise specified, provisional.  The examiner opined that it is at least as likely as not that the Veteran was traumatized and raped while in service; however, the examiner stated that the Veteran failed to meet the criteria necessary to warrant a diagnosis of PTSD.  

An addendum VA opinion was obtained in August 2011.  At that time, Axis I diagnoses of malingering, alcohol dependence, and cannabis abuse were made.  The examiner indicated that the Veteran failed to meet the criteria for PTSD, anxiety or depression, according to the DSM-IV.  The examiner then stated that VA inpatient and outpatient treatment records consistently reveal that the Veteran's providers agree that alcohol dependence is the Veteran's primary diagnosis.

Importantly, after the August 2011 addendum opinion was obtained, the Veteran submitted inpatient treatment records from a VA Medical Center (VAMC) PTSD Clinic.  These records, dated January 2012 to March 2012, indicate that the Veteran was diagnosed with PTSD due to military sexual trauma, and that he was currently being treated at an inpatient PTSD clinic.  See February 29, 2012 note and March 16, 2012 note.  

The Board finds an addendum opinion is necessary.  The examiner must address and offer comments and an opinion regarding the diagnosis of PTSD due to military sexual trauma noted in the more recent VAMC PTSD Clinic records and reconcile the PTSD diagnosis with the previous psychiatric diagnoses of record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is met when there is a valid diagnosis at any time during the period on appeal).

Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  After any additional records are associated with the claims file, obtain an addendum opinion for the Veteran's acquired psychiatric disorder.  If deemed necessary, afford the Veteran a VA psychiatric examination.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

a)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder that is related to military service.  

b)  The examiner must presume that the Veteran was a victim of sexual trauma during service.  

c)  The examiner must attempt to reconcile the previous diagnoses in August 2011 of malingering, alcohol dependence and cannabis abuse, to the more recent diagnosis of PTSD due to military sexual trauma noted in the inpatient VA records from January 2012 to March 2012.

The Veteran's lay statements regarding continuity of symptoms from service to present must also be taken into consideration.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

3.  The RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



